Name: Commission Regulation (EC) No 652/98 of 23 March 1998 amending Regulation (EC) No 445/98 on the sale, at prices fixed in advance, of beef held by certain intervention agencies, with a view to their processing in the Community
 Type: Regulation
 Subject Matter: trade policy;  animal product;  economic geography;  marketing;  agri-foodstuffs
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 88/4124. 3. 98 COMMISSION REGULATION (EC) No 652/98 of 23 March 1998 amending Regulation (EC) No 445/98 on the sale, at prices fixed in advance, of beef held by certain intervention agencies, with a view to their processing in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof, Whereas Commission Regulation (EC) No 445/98 of 25 February 1998 on the sale, at prices fixed in advance, of beef held by certain intervention agencies, with a view to their processing in the Community (3) provides for a sale of intervention stocks held by various Member States; whereas that sale should be extended to include part of the intervention stocks in Sweden and the Netherlands; whereas Regulation (EC) No 445/98 should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 445/98 is hereby amended as follows: 1. The following indent is added to the first subparagraph of Article 1(1):  5 tonnes of bone-in forequarters held by the Swedish intervention agency,  34 tonnes of bone-in forequarters held by the Dutch intervention agency. 2. Point (a) of Annex I is replaced by the following: (a) Carne con hueso  KÃ ¸d, ikke udbenet  Fleisch mit Knochen  Ã Ã  Ã Ã µÃ ±Ã Ã ± µÃ µ Ã º Ã Ã ¿Ã ºÃ ±Ã »Ã ±  Bone-in beef  Viande avec os  Carni non dissosate  Vlees met been  Carne com osso  Luullinen naudanliha  KÃ ¶tt med ben DEUTSCHLAND  Vorderviertel 3 000 1 000 DANMARK  Forfjerdinger (A) 450 1 000 ITALIA  Quarti anteriori 3 000 1 000 IRELAND  Forequarters 400 1 000 FRANCE  Quartiers avant 2 000 1 000 Ã STERREICH  Vorderviertel 1 000 1 000 PORTUGAL  Quartos dianteiros 400 1 000 ESPA Ã¯ ¿ ½NA  Cuartos delanteros 2 000 1 000 SVERIGE  Framkvartspart 5 1 000 NEDERLAND  Voorvoeten 34 1 000 (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 56, 26. 2. 1998, p. 15. ¬ ¬EN Official Journal of the European CommunitiesL 88/42 24. 3. 98 3. The following is added to Annex II: SVERIGE Statens jordbruksverk  Swedish Board of Agriculture Vallgatan 8 S-551 82 JÃ ¶nkÃ ¶ping Tel.: (46-36) 15 50 00; telex 70991 SJV-S; fax (46-36) 19 05 46 NEDERLAND Ministerie van Landbouw, Natuurbeheer en Visserij, Voedselvoorzieningsin- en verkoopbureau p/a Laser, Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel.: (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1998. For the Commission Franz FISCHLER Member of the Commission